1.	The following is an examiner’s statement of reasons for allowance:
the applicant claims a replaceable unit for an electro-photographic image forming apparatus comprising a housing having a reservoir for holding toner; an interface gear on the housing which receives a rotational force from a corresponding drive gear; a magnet movable in response to rotation of the interface gear; an electrical connector including an electrical contact for contacting a corresponding electrical contact in the image forming apparatus; the electrical connector is movable between a first position and a second position and includes a magnetic sensor; the electrical contact of the replaceable unit is electrically connected to the magnetic sensor; wherein when the electrical connector moves from the first to the second position, the electrical contact of the replaceable unit moves from the first to second position and the electrical contact of the replaceable unit is unobstructed to contact the electrical contact of the image forming apparatus in the second position; and wherein when the electrical connector moves from the first to the second position, the magnetic sensor moves from the first to the second position, the magnetic sensor is aligned with a point in a path of movement of the magnet for sensing the magnetic field of the magnet when the magnetic sensor is in the second position which is not anticipated or rendered obvious by the prior art of record (italics indicate the distinction over the prior art). 







2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nishiyama, Itabashi ‘264, Itabashi ‘960, Yokoi, Itabashi ‘282, Tokuda, Kusudo (JP), Nishiyama (JP), Furusawa (JP), and Abe (JP) all appear relevant to the claimed invention and were cited by the examiner in the parent application. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852